   Case 1:15-cv-07488-CM-RWL Document 832 Filed 06/14/19 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                     Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




PLAINTIFFS’ MEMORANDUM OF LAW IN RESPONSE TO FOREST’S MOTION IN
  LIMINE NO. 7 TO EXPEDITE TRIAL BY REQUIRING THAT ALL LIVE AND
             DESIGNATED WITNESSES TESTIFY ONLY ONCE
       Case 1:15-cv-07488-CM-RWL Document 832 Filed 06/14/19 Page 2 of 6



                                              TABLE OF CONTENTS


                                                                                                                                Page
I.     INTRODUCTION .............................................................................................................. 1
II.    ARGUMENT ...................................................................................................................... 1
III.   CONCLUSION ................................................................................................................... 2




                                                                 i
      Case 1:15-cv-07488-CM-RWL Document 832 Filed 06/14/19 Page 3 of 6



I.     INTRODUCTION

       Forest moves in Limine on two issues. First, Forest seeks to permit “the complete

examination of common live witnesses during DPPs’ case-in-chief.” See Mem. in Supp. of

Forest’s Mot. in Limine 7 to Expedite Trial by Requiring That All Live and Designated

Witnesses Testify Only Once at 1 (“Defs.’ Br.”) (ECF No. 773). Second, Forest asks that “for

those witnesses whose prior testimony will be played or read, to have the transcript of that

testimony played or read only once and chronologically in the order in which testimony was

given.” Id. Forest claims this motion is necessary because “[t]he parties previously agreed that a

stipulation on these issues made sense, but DPPs notified Forest yesterday that they would not

stipulate.” Defs.’ Br. at 1.

       As indicated below, Plaintiffs largely do not oppose the relief sought by Forest. Plaintiffs

and Forest, however, were unable to come to an agreement by stipulation on these points since

there were additional matters on which Plaintiffs and Forest unsuccessfully sought mutual

agreement by and through the stipulation process.

II.    ARGUMENT

       First, Plaintiffs agree that the complete examination of common live witnesses can and

should take place during Plaintiffs’ case-in-chief. In light of this Court’s June 4, 2019 oral Order

during the status conference regarding bifurcation of the trial, however, Plaintiffs note that it may

be necessary for certain live witnesses to appear twice – once during the reverse payment case,

and once during the product hop case. According to the Court, “[w]e will litigate the pay delay

claim, liability, causation, and damages; and then we will litigate what will be a much shorter

phase 2 of the litigation, which is the issue of antitrust injury and the hard switch, and damages

on the hard switch.” See Declaration of Joseph Opper Ex. 18, excerpts from Transcript of

Proceedings at 20:17-21, In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-
       Case 1:15-cv-07488-CM-RWL Document 832 Filed 06/14/19 Page 4 of 6



CM-RWL (S.D.N.Y. June 4, 2019). It is also possible that Plaintiffs may desire to recall live

witnesses as part of their rebuttal cases presented in the two phases of trial. Plaintiffs intend to

work with Forest and the Court to conserve the Court’s time and resources, and to present

witnesses in the most expeditious manner possible.

       Second, Plaintiffs also agree that, for any witness whose prior testimony will be read or

played, the transcript of that testimony should be read or played only once, and chronologically

in the order in which the testimony of that witness was given.

III.   CONCLUSION

       For the foregoing reasons, the Plaintiffs request that this Court order that (a) live

witnesses be presented for examination once, (b) the entirety of deposition testimony for a

particular witness as designated by both Plaintiffs and Forest be presented to the jury at one time

and played in chronological order, (c) the parties may recall live witnesses, if justified, during the

second trial phase of this matter, and (d) reserve for Plaintiffs the opportunity to recall live

witnesses as part of their rebuttal cases.



Dated: June 14, 2019                            Respectfully Submitted:

                                                       /s/ Dan Litvin

 David F. Sorensen                                     Bruce E. Gerstein
 Ellen T. Noteware                                     Joseph Opper
 Daniel C. Simons                                      Kimberly M. Hennings
 Nick Urban                                            Dan Litvin
 Berger Montague PC                                    Garwin Gerstein & Fisher LLP
 1818 Market Street, Suite 3600                        88 Pine Street, 10th Floor
 Philadelphia, PA 19103                                New York, NY 10005
 Tel: (215) 875-3000                                   Tel: (212) 398-0055
 Fax: (215) 875-4604                                   Fax: (212) 764-6620
 dsorensen@bm.net                                      bgerstein@garwingerstein.com
 enoteware@bm.net                                      jopper@garwingerstein.com
 dsimons@bm.net                                        khennings@garwingerstein.com
 nurban@bm.net                                         dlitvin@garwingerstein.com
                                                   2
    Case 1:15-cv-07488-CM-RWL Document 832 Filed 06/14/19 Page 5 of 6




Peter Kohn                                     David C. Raphael, Jr.
Joseph T. Lukens                               Erin R. Leger
Faruqi & Faruqi, LLP                           Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd., Suite 1550          3600 Jackson Street, Suite 111
Philadelphia, PA 19103                         Alexandria, LA 71303
Tel: (215) 277-5770                            Tel: (318) 445-4480
Fax: (215) 277-5771                            Fax: (318) 487-1741
pkohn@faruqilaw.com                            draphael@ssrllp.com
jlukens@faruqilaw.com                          eleger@ssrllp.com

                                               Stuart E. Des Roches
                                               Andrew W. Kelly
                                               Odom & Des Roches, LLC
                                               650 Poydras Street, Suite 2020
                                               New Orleans, LA 70130
                                               Tel: (504) 522-0077
                                               Fax: (504) 522-0078
                                               stuart@odrlaw.com
                                               akelly@odrlaw.com

                                               Russ Chorush
                                               Heim Payne & Chorush, LLP
                                               1111 Bagby, Suite 2100
                                               Houston, TX 77002
                                               Tel: (713) 221-2000
                                               Fax: (713) 221-2021
                                               rchorush@hpcllp.com


                    Counsel for the Direct Purchaser Class Plaintiffs




                                           3
Case 1:15-cv-07488-CM-RWL Document 832 Filed 06/14/19 Page 6 of 6



                        CERTIFICATE OF SERVICE

I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF system.



                                             Respectfully submitted,

                                             /s/ Dan Litvin
                                             Dan Litvin




                                        4
